Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                 Nos. 04-20-00063-CR, 04-20-00064-CR, 04-20-00065-CR

                                  David M. MURPHY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2018CR4881, 2018RCR4882, 2018CR4883
                        Honorable Jefferson Moore, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s memorandum opinion of this date, the trial court’s
judgments are AFFIRMED.

      SIGNED May 26, 2021.


                                             _____________________________
                                             Irene Rios, Justice